DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 9/16/2021. It has been annotated and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-13, and 21-23 of  US Patent 10978333. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 7-20 in the instant application are encompassed by claims 1, 5-13, and 21-23 of  US Patent 10978333.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamatsukuri (US 20190339119 hereinafter Tamatsukuri). 

Regarding claim 1, Tamatsukuri teaches a method, comprising: 
collecting sensor data from a sensor at a gripper hand, wherein: 
the sensor data characterizes a relationship between a semiconductor processing chamber and the gripper hand, and the gripper hand secures a wafer while the gripper hand is in motion (See at least: Figs. 3 and 4 items 21 and 22; [0036] via “According to the above-mentioned construction, the upper and lower arms 11a, 11b are respectively rotated in opposite directions around the respective central axes C2, C3 by the arm driving motor 15, so that the arm body 11 can extend and contract in a state in which the upper finger 21 is faced in a predetermined direction, and can transfer the semiconductor wafer W supported on the upper finger 21 to a predetermined position.”; [0061] via “According to this, by detecting and analyzing the very fine sound of the contact of the wafer W and the FOUP 3, it is possible to recognize an existence of the impulse waveform caused on the contact.  Therefore, it is possible to perform the transmittance of the abnormality occurrence alarm and the save of the image data of the transfer robot 1 by considering the existence of the impulse waveform as a trigger…Further, the vibrations may be detected instead of the operation noise by mounting the vibration sensors 28, 28' on the upper and the lower fingers 21, 22 of the transfer robot 1.”); 
detecting an adverse condition based on the sensor data (See at least: [0038] via “For the deterioration of such a bearing, an indication such as vibrations or abnormal noises frequently appear before the bearing is damaged. Further, in case of long-term use, the vibrations or the abnormal noises are sometimes caused by looseness of screws for fixing the components or deterioration of the components. A waveform analysis unit 30 of the present invention can prevent troubles due to a failure of the transfer robot 1 by analyzing the physical phenomenon such the vibrations or the abnormal noises and then by repairing the degraded places.”); and 
controlling the gripper hand in response to detecting the adverse condition (See at least: [0003] via “In addition, a robot component deterioration detecting device with processing means for executing a required processing operation such as an alarm signal transmission, a robot operation stop or the like in response to the deterioration signal transmitted by the determining means is also disclosed.”).

Regarding claim 2, Tamatsukuri teaches a method further comprising: 
executing a robotic arm routine using the gripper hand; and 
modifying the robotic arm routine in response to detecting the adverse condition (Refer at least to claim 1 for reasoning and rationale.)

Regarding claim 5, Tamatsukuri teaches wherein the adverse condition comprises a value of the sensor data exceeding a threshold (See at least: [0003] via “In addition, a robot component deterioration detecting device with processing means for executing a required processing operation such as an alarm signal transmission, a robot operation stop or the like in response to the deterioration signal transmitted by the determining means is also disclosed.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.ss

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamatsukuri in view of Bonora et al. (US 6579052 hereinafter Bonora). 

Regarding claim 3, Tamatsukuri fails to teach a method further comprising: 
retracting the gripper hand to a restart position in response to the detecting the adverse condition.
	However, Bonora teaches a method further comprising: retracting the gripper hand to a restart position in response to the detecting the adverse condition (See at least: Col. 24 lines 4-15 via “It is also contemplated that the software control include code for handling power failure to the tool. As would be appreciated by those of skill in the art, in the event of power failure, various error recovery schemes may be provided in the software control for re-identifying the number, location, and/or identity of the lots upon resumption of processing. In one embodiment of the invention, the gripper may return to a home position upon loss of power. The algorithm handling power failure may cooperate with sensors on the gripper and/or horizontal rail to ensure that the gripper may return to the home position without colliding with other structures in the SDR system or on the tool.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Tamatsukuri in view of Bonora to teach a method further comprising: retracting the gripper hand to a restart position in response to the detecting the adverse condition so that the robot arm can be placed in a safe spot once an adverse condition is identified to prevent damage to the robot and to any wafers that are being manipulated. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamatsukuri in view of Kim et al (US 6229118 hereinafter Kim).  
Regarding claim 4, Tamatsukuri fails to teach the sensor data is at least one of: image data, distance data, temperature data, gas composition data, wafer weight data, and gripper hand movement speed.
	However, Kim teaches wherein the sensor data is at least one of: 
image data, distance data, temperature data, gas composition data, wafer weight data, and gripper hand movement speed (See at least: Figs. 4 and 5 item 305 “temperature sensor; Col. 5 lines 31-38 via “The wafer handling apparatus 200 further comprises a temperature sensor 305 for sensing the temperature of the effector 210. The temperature sensor 305 produces signals indicative of the temperature of the effector 210 and which signals are issued to the controller 330. The controller 330 operates the relay switch driver 320 based on the temperature detected by the detecting sensor 305 and based on the temperature inside the process chamber.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Tamatsukuri in view of Kim to teach the sensor data is at least one of: image data, distance data, temperature data, gas composition data, wafer weight data, and gripper hand movement speed so that a specialized sensor for measuring temperature can be placed at the end of the gripper along the finger to monitor temperature of the processing chamber to verify efficiency while preventing downtime or breakdown of the machinery due to improper temperature.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamatsukuri in view of Xu (US 20170194183 hereinafter Xu).   

Regarding claim 6, Tamatsukuri fails to teach wherein the adverse condition is a detection of less than a threshold distance between the sensor and a surface.
	However, Xu teaches wherein the adverse condition is a detection of less than a threshold distance between the sensor and a surface (See at least: Fig. 3; [0034] via “Specifically, each of the optical sensors S1-S3 is capable to emit lights in different orientations, once a light emitted at a certain angle passes through the detection point, the optical sensor detects the distance to the detection point.”; [0068] via “Then the control module 505 compares the minimum distance Zmin with a limit distance between the target wafer and the fork, if the minimum distance Zmin is less than the limit distance, the control module instructs the drive module to stop the robot. The determine module 505 also compares the maximum value Zmax with the offline teaching data S3, if Zmax>S3, which means that the robot cannot touch the target wafer during the pick-up operation, the control module also instructs the drive module to stop the robot.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Tamatsukuri in view of Xu to teach wherein the adverse condition is a detection of less than a threshold distance between the sensor and a surface so that a specialized sensor for measuring distance can be placed at the end of the gripper along the finger to monitor distance so that no damage is caused to the robot or wafer during transfer due to collisions or impacts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666